 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDHobco ManufacturingCompany, An Operating Divi-sionofGenescoandInternationalLadies'GarmentWorkers'Union,AFL-CIO.Case10-CA-6986Uponthe entire record in this case,the Boardmakes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTNovember 27, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN ANDJENKINSUpon a charge filed by international Ladies' Gar-ment Workers'Union, AFL-CIO,herein called theUnion, the General Counsel for the National LaborRelations Board,by theRegional Director for Re-gion 10,issued a complaint dated June30, 1967,against Hobco Manufacturing Company, an operat-ing division of Genesco, herein called Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices within the mean-ing of Section 8(a)(5) and(1) and Section 2(6) and(7)of theNationalLaborRelationsAct, asamended.Copies of the charge,complaint, andnotice of hearing were duly served upon Respond-ent.The complaint alleges that on May22, 1967, theUnion was duly certifiedby theBoard as the exclu-sive bargaining representative of Respondent's em-ployees in the unit found appropriate by the Board'and that since on or about June 2, 1967, and at alltimes thereafter,Respondent has refused and isrefusing to recognize or bargain with the Union assuch exclusive bargaining representative,althoughthe Union has requested and is requesting it to doso.On July 21,1967,Respondent filed its answerdenying the commission of the unfair labor prac-tices alleged,asserting that the election and unioncertification are invalid.On August15, 1967,the General Counsel filedwith the Board a Motion for Summary Judgment,asserting that there were no issues of fact or lawrequiring a hearing, and requesting the issuance ofa Decision and Order finding the violations as al-leged in the complaint.Thereafter, on August 17,1967, the Board issued an Order transferringproceeding to the Board and a Notice to ShowCause whythe General Counsel'sMotion for Sum-mary Judgment should not be granted.Respondentthereafterfiled amotion in opposition to theGeneralCounsel'sMotionforSummaryJudgment,2and the Union filed a motion in opposi-tion to the General Counsel's motion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.1Decision on Review and Certification of Representative in Case10-RC-6449,164 NLRBIn its opposition to the Motion for SummaryJudgment, Respondent contends that the complaintshould be dismissed or that the Board should directa hearing to resolve factual and legal issues. It ar-gues that: (1) it is entitled to hearing on an issue ofunion misrepresentation which it raised in its objec-tions to the election; and (2) it did not receive a fullhearing on the issue of racial propaganda on whichthe Board had directed a hearing.The record before us establishes that on August25, 1965, the Union filed a petition in Case10-RC-6449, seeking to represent all productionand maintenance employees employed at the Em-ployer'splaceof business at Hobson City,Alabama,excludingprofessionalemployees,technical employees, and office clerical employees.After a hearing, the Regional Director for Region10 issued a Decision and Direction of Election onNovember 10, 1965, in which he found appropriatethe following unit for bargaining:All production and maintenance employees ofthe Employer at its Hobson City, Alabama,plant, including the plant clerical employeesand trainers, but excluding office clerical em-ployees, professional employees, guards, andsupervisors as defined in the Act.On December 22, 1965, pursuant to thedirection, an election was held in which 60 voteswere cast for the Union and 49 against. There wasone challenged ballot. Thereafter, Respondent filedtimely objections to the election.After an administrative investigation, the Re-gionalDirector, on February 18, 1966, issued hisSupplemental Decision, Order, and Direction ofSecond Election, in which he found that Objection1, to the extent it involved the Union's allegedreproduction of the Board's official ballot in theUnion's handbill, and Objection 5, which involvedthe failure of the Union to identify itself as the spon-sor of certain campaign propaganda, each con-stituted grounds for setting aside the election. TheRegional Director therefore sustained these objec-tions,ordered that the election conducted onDecember 22, 1965, be set aside, and directed thata second election be conducted. He further foundthat the remaining portions of Objection 1 and Ob-jections 2, 3, and 4 were without merit and over-ruled them. Thereafter, the Union filed a timelyrequest for review of the Regional Director's Sup-plemental Decision with respect to Objection 1, tothe extent it involved the alleged reproduction of a'Respondent subsequently filed a corrected copy of its motion in op-position168 NLRB No. 71 HOBCO MANUFACTURING COMPANY509ballot, and to Objection 5. The Employer filed atimely request for review of the Regional Director'sfinding that the alleged racial propaganda involvedin Objection 2 did not constitute a basis for settingaside the election.On April 1, 1966, the Board granted the Peti-tioner's request for review and reserved considera-tion of the issues raised by the Employer's requestfor review. Upon grant of review, the Employerfiled a brief.On May 31, 1966, the Board issued its Decisionon Review and Order in which it overruled Objec-tions 1 and 5, found that Objection 2 raised substan-tialandmaterial issueswhich could best beresolved by a hearing, and ordered that a hearing beheld before a Trial Examiner for the purpose of tak-ing testimony to resolve the issues raised by Objec-tion 2 and the Employer's request for review of theRegional Director's Supplemental Decision, Order,and Direction of Second Election.Pursuant to the Board's Order, a hearing washeld on July 19, 20, and 21, 1966, before Trial Ex-aminer David S. Davidson. All parties participatedand were given full opportunity to examine andcross-examine witnesses and to introduce evidencebearingon the issues.On November 28, 1966, theTrial Examinerissuedand duly served upon theparties his report on objections wherein he recom-mended that the Employer's Objection 2 be over-ruled and that the Union be certified as the bargain-ing representatives of the employees in the unitfound appropriate. Thereafter, the Employer filedexceptions and a supporting brief, and the Peti-tioner filed a brief in support of the Trial Ex-aminer's report on objections.In its Decision on Review and Certification ofRepresentative, datedMay 22, 1967, the Boardadopted the Trial Examiner's findings, conclusions,and recommendations. It held that the Union's elec-tion propaganda was designed not to inflame racialhatred but to encourage racial economic bettermentthrough concerted activity and therefore was not aground for setting aside the election. It thereforeoverruled Respondent's Objection 2 to the election,and certified the Union as the exclusive bargainingrepresentative of the employees in the appropriateunit.On May 24, 1967, the Union requested thatRespondent bargain with it. The Respondentrefused and, on June 8, 1967, the Union filed thecharge upon which these proceedings are based.In its Opposition to the General Counsel's Mo-tion for Summary Judgment, Respondent contendsthat it did not receive a fair hearing as to its Objec-tion 2. It asserts that the Regional Director in hisSupplemental Decision dated February 18, 1966,had assumed,arguendo,the facts as alleged byRespondent, holding only that the Board's pastholdings did not furnish a basis to set aside the elec-tion as a matter of law; that, thereafter, when theBoard directed a hearing before a Trial Examineron Objection 2, and the Trial Examiner thereafterfound the facts substantially as alleged by the Em-ployer, the Board was bound to set aside the elec-tion, else no purpose was served by the hearing.We find this argument without merit. Respond-ent's Objection 2 raised both factual and legal issueswhich the Board felt could best be resolved bya full hearing. Respondent had a full hearing onboth, after which the Trial Examiner filed his reporton objections. The Board considered the Trial Ex-aminer's report on objections, the Employer's ex-ceptions thereto, and its brief, the Union's brief,and the entire record in the case, and adopted thefactual and legal findings of the Trial Examiner. TheBoard had prejudged neither.Respondent in its opposition to the GeneralCounsel's motion seeks but to relitigate the legalissue fully litigated and laid to rest in the representa-tion proceeding.We therefore reject Respondent'srequest for a further hearing on Objection 2.In its motion inopposition, Respondent assertsthat it was entitled to a hearing on Objection 5because the Board, in overruling this objection, re-lied on facts which it is prepared to refute.In itsDecision on Review and Order, issued May31, 1966, the Board found that the Union's distribu-tion of an unsigned card was not a basis for settingaside the election because the contents of the cardwere not objectionable, the card was openly dis-tributed by union representatives, and Respondenthad time before the election to answer the unionpropaganda.Respondent asserts that it will show at a hearingthat others than union representatives circulatedthe card so that the Union's identity was unknownand that it was unaware of the card contents untilafter the election.We find no matters requiring ahearing on this issue.We have again examined the contents of the cardand find that, however identified, its message - thatRespondent was interested in its own self-interestrather than that of its employees - is the kind ofelectoral propaganda which employees are capableof evaluating and is not a reason for setting aside theelection.3We find that Respondent has notproffered any further facts requiring modification ofour conclusion with respect to Objection 5.As all materialissueshave been previously de-cided by the Board, are admitted by Respondent'sanswer to the complaint, or stand admitted by thefailure of Respondent to controvert the averments'Houston Shell and ConcreteDivision,118 NLRB 1511, 1513-15;Elm City Broadcasting Corporation,116 NLRB 1670, 1674;Mason CanCompany,115 NLRB 1408, 1409-10.We also observe that an employee, reading the wording on the card,could hardly assume that Respondent,rather than the Union, was dis-tributing antiemployer propaganda. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the General Counsel's motion, there are no mat-ters requiring a further hearing before a Trial Ex-aminer.Accordingly, the General Counsel's Mo-tion for Summary Judgment is granted. On the basisof the record before it, the Board makes the follow-ing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is an Alabama corporation, main-taining a plant at HobsonCity,Alabama, where itis engaged in the manufacture and distribution ofladies' acetate panties. During the past year, whichperiod is representative of all times material herein,Respondent purchased and received goods valuedin excess of $50,000 at its Hobson City,Alabama,plant, directly from points located outside the Stateof Alabama.Respondent admits, and we find,that Respond-ent is, and has been at all times material herein, anEmployer engaged in commerce within the meaningof Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Ladies' Garment Workers'Union,AFL-CIO,is a labor organization within the mean-ing of Section2(5) of the Act.in said unit and the Union continues to be suchrepresentative.B.The Request to Bargain and Respondent'sRefusalOn or about May 24, 1967, and at all timesthereafter, the Union requested Respondent to bar-gain collectively with it as the exclusive collective-bargaining representative of all the employees in theabove-described unit. Since June 2, 1967, and con-tinuing to date, Respondent has refused and con-tinues to refuse to bargain collectively with theUnion as the exclusive collective-bargainingrepresentative of all employees in said unit.Accordingly, we find that the Union was dulycertified by the Board as the collective-bargainingrepresentative of the employees of Respondent inthe appropriate unit described above in the Board'scertification, and that the Union at all times sinceMay 24, 1967, has been and now is the exclusivebargaining representative of all the employees in theaforesaid unit, within the meaning of Section 9(a) ofthe Act. We further find that Respondent has, sinceJune 2, 1967, refused to bargain collectively withthe Union as the exclusive bargaining representa-tive of its employees in the appropriate unit, andthat, by such refusal, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees at Respondent's Hob-son City, Alabama, place of business constitute aunit appropriate for collective bargaining within themeaning of the Act:All production and maintenance employees, in-cluding the plant clerical employees andtrainers,but excluding office clerical em-ployees, professional employees, guards, andsupervisors as defined in the Act.2.The certificationOn December 22, 1965, a majority of the em-ployees of Respondent in said unit, in a secret elec-tion conducted under the supervision of the Re-gionalDirector for Region 10, designated theUnion as their representative for the purpose of col-lective bargaining with Respondent, and on May22, 1967, the Board certified the Union as the col-lective-bargaining representative of the employees4The Union filed a motion in opposition to the General Counsel's Mo-tion for Summary Judgment. It contends that the Board should order amonetary remedy to make the employees whole for losses they may havesuffered as a result of Respondent's unlawful refusal to bargain, and itIV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe acts of Respondent set forth in section III,above, occurring in connection with its operationsas described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, andcommerce among the several States, and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that itcease and desist therefrom, and, upon request, bar-gain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit and, if an understanding is reached, embodysuch understanding in a signed agreement.4CONCLUSIONS OF LAW1.Hobco Manufacturing Company, An Operat-ing Division of Genesco, Hobson City, Alabama,requests a hearing on this issue. We deem it inappropriate in this case todepart from our existing policy with respect to remedial ordersin cases in-volving violations of Section 8(a)(5)We therefore deny the Union's mo-tion HOBCO MANUFACTURING COMPANY511is an Employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.InternationalLadies'GarmentWorkers'Union, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.All production and maintenance employees atRespondent's Hobson City, Alabama, plant, includ-ing the plant clerical employees and trainers, but ex-cluding office clerical employees, professional em-ployees, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4.Since May 22, 1967, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purposes of col-lective bargaining within the meaning of Section9(a) of the Act.5.By refusing on or about June 2, 1967, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-ticeswithin the meaning of Section 8(a)(5) of theAct.6.By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedto them in Section 7 of the Act, and has thereby en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent,Hobco Manufacturing Co., an Operating Divisionof Genesco, Hobson City, Alabama, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningwages, hours, and other terms and conditions of em-ployment,with InternationalLadies'GarmentWorkers' Union, AFL-CIO, as the exclusive bar-gaining representative of its employees in the fol-lowing appropriate unit:All production and maintenance employees atthe Employer's Hobson City, Alabama, plant,including the plant clerical employees andtrainers,but excluding office clerical em-ployees, professional employees, guards, andsupervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Upon request, bargain with the above-namedlabor organization, as the exclusive representativeof all employees in the aforesaid appropriate unit,with respect to rates of pay, wages, hours, and otherterms and conditions of employment, and if an un-derstanding is reached, embody such understandingin a signed agreement.(b)Post at its Hobson City, Alabama, place ofbusiness, copies of the attached notice marked"Appendix."5 Copies of said notice, on forms pro-vided by the Regional Director for Region 10, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 10,inwriting,within 10 days from the date of thisOrder, what steps Respondent has taken to complyherewith.S In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decisionand Orderof the NationalLaborRelations Board and in order to effectuatethe policies of the NationalLaborRelations Act, asamended,we herebynotify you that:WE WILL NOTrefuse to bargain collectivelywith InternationalLadies'Garment Workers'Union,AFL-CIO,as the exclusive represent-ative of the employees in the bargaining unitdescribed below.WE WILL NOT inany like or related mannerinterferewith,restrain,or coerce our em-ployees in the exercise of the rights guaranteedthem by Section7 of the Act.WE WILL,upon request,bargain with theabove-named Union as the exclusive represent-ative of all our employees in the bargainingunit described below with respect to rates ofpay, wages,hours, and other terms and condi-tions of employment, and if an understandingisreached,embody such understanding in asigned agreement.The bargaining unit is:All employees employed at our HobsonCity, Alabama,plant, including plant cleri-cal employees and trainers, but excludingoffice clerical employees,professional em-ployees,guards,and supervisors asdefined inthe Act. 512DatedDECISIONSOF NATIONALLABOR RELATIONS BOARDHOBCO MANUFACTUR-ING COMPANY, ANOPERATING DIVISION OFGENESCO(Employer)By(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 730 Peachtree St. NE, Room 701, Atlanta,Georgia 30308, Telephone 526-5760.